        CASE 0:19-cv-02711-WMW-LIB Doc. 76 Filed 04/30/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 STEPHEN PHILLIPS, MARY TOURVILLE-                Case No. 19-cv-02711-WMW-LIB
 PHILLIPS, SANDI BARNETT, GREGORY
 BENJAMIN, TYRUS DAVIS, and
 CHRISTOPHER BINGHAM, on behalf of
 themselves and all others similarly situated,    [PROPOSED] ORDER GRANTING THE
                                                  PARTIES’ JOINT MOTION FOR
                   Plaintiffs,                    EXTENSION OF PLAINTIFFS’
                                                  DEADLINE TO MOVE FOR
 v.                                               PRELIMINARY APPROVAL OF THE
                                                  PARTIES’ CLASS SETTLEMENT
 CALIBER HOME LOANS, INC.

                  Defendant.



       Before the Court is the Parties’ joint motion for an extension of the deadline to move for

preliminary approval of the Parties’ class-action settlement Docket No. [75]. For good cause

shown, the Court grants the motion. Plaintiffs shall move for preliminary approval on or before

May 7, 2021.

IT IS SO ORDERED.




                                                   Hon. Leo I. Brisbois
                                                   United States Magistrate Judge




                                                   Date
